W’ILL     WILSON                      December 5, 1962
A’I-I’GRNEX-    GENERAL




        Mr. W. C. Lindsey                Opinion No. WW-1485
        Criminal District Attorney
        Jefferson County Courthouse      Re:   The validity of deputy
        Beaumont, Texas                        sheriffs' bonds where
                                               the acting sheriff is
        Dear Mr. Lindsey:                      not the obligee.
                You have requested an opinion concernin the validi-
        ty of deputy sheriffs' bonds made ayable to (17 the Sheriff
        of Jefferson County, Texas, and (2P C. H. Meyer, Sheriff of
        Jefferson County, Texas, where the said C. H. Meyer has been
        suspended and another duly appointed acting sheriff in his
        stead.
                As a general rule, unless the irregularity or defect
        is such as would render the bond invalid as either a statu-
        tory or common law obligation, the surety will not be re-
        lieved of his liability. Hines v. Norris, 81 S.W. 791, (civ.
        App. 1904). More specifically, a bond that indicates the
        obligee by reasonable intendment is not invalidated by fail-
        ure to distinctly name him, Hall v. Hall, 198 S.W. 636, (Civ.
        APP. error ref. 1917). Other cases dearing with this general
        question and consistent with the result here are Kugle v.
        Glen Rose Independent School Dist. No. 1, 50 S.W.2d 375; and
        Watkins v. Minter, 107 Tex. 428, 160 S.W. 227, (1932).
                Therefore, you are advised that the presented man-
        ner of setting forth the obligee is not an irregulaity or
        defect of such nature as would render the bonds invalid.
        We would also call to your attention that any such situa-
        tion may be easily remedied by means of a simple endorsement.
                               SUMMARY
                         Failure to precisely name the obligee
                    in a deputy sheriffs' bond does not render
Mr. W. C, Llndwy,       Page 2   (~~-1485)



         such bond invalid.
                                 Sincerely,
                                 WILL WILSON
                                 Attorney General of Texas




PP:nss
APPROVED:
OPINION COMMITTEE:
W. V. Geppert,     Chairman
Pat Bailey
L. P. Lollar
Thomas H.'Peterson
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard    Passmore